Case 1:21-cv-00532-SAG Document 1-2 Filed 03/02/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Bryce Carrasco v. M&T Bank

 

 

 

 

 

 

Case No.:
Exhibit No. ©. : Identification Description
1 Ex. | The Account Activation Letter
2 Ex. 2 Debt Collection Letter, Dated November 5, 2020
3 Ex. 3 Credit Agreement
4 Ex. 4 Online Advertisement by M&T

 

 

 

 

 

Northern Division « 4228 U.S. Courthouse « 101 W. Lombard Street « Baltimore,
Maryland 21201 ¢ 410-962-2600Southern Division * 200 U.S. Courthouse * 6300
Cherrywood Lane * Greenbelt, Maryland 20770 * 301-344-0660

Visit the U.S. District Court's Website at www.mdduscourts.gov

 
Case 1:21-cv-00532-SAG Document 1-2 Filed 03/02/21 Page 2 of 4

Exhibit 1
Mar Bank

oo » § aa :
M&F VISA® CREDIT CAR
eRe Loh

 

>000077 7801330 900084 1
BRYCE O CARRASCO

100 REDWOOD ST E APT 2013
BALTIMORE MD 21202

1 oz 000001

.+ START USING YOUR CARD TODAY.

1. CALL 1-800-724-4411 to activate your card

2. SIGN the back of your card immediately
(for your protection)

3. USE your card at millions of locations, worldwide
(anywhere Visa® is accepted)

~~ er w

Here is your M&T Visa Credit Card with Rewards.

Ny erase aT Va oD TG

Your M&T Visa® Credit Card makes it convenient to
eRe CLR aR ola ae

Discover our payment options by visiting
Dunes theses it rato

 

<* ACTIVATE TODAY FOR A SAFER, CONVENIENT WAY
TO MAKE PURCHASES WHILE EARNING REWARDS.

I

CUSTOMER SERVICE YOU CAN COUNT ON.

« Visit your local M&T branch to make payments or inquire
abaut your M&T credit card account

* Access your account online via M&T Web Banking® to
view transactions and transfer funds between accounts

* Call the M&T Telephone Banking Center anytime at
1-866-279-0888. M&T representatives are available
Monday - Friday, 6:00am-9:00pm, Saturday and Sunday.
9:00am-5:00pm

USE YOUR CARD FOR OVERDRAFT PROTECTION
Link your credit card to your M&T checking account
Sela ur RCC aca tee iow
Teter AR eee lee ee: Bll
Pheer eeie tii eee atte dices La

SECURITY FEATURES OF YOUR CARD

SOUR eon e ace ela
Ct Rar PLR Orig mate ites ee Pe Brel 4Lg
security code and fraud monitoring.

 

05660-06-R6-2417452-05660-70-B4-BR-1 1 19-05660421B3-
05660-42-RRB7-05660-4 1-DIGKP-05660-31-12-

ACCOUNT #: X0OCK XXXX XXXX 6414
TOTAL CREDIT LINE: $3,500

CASH LIMIT: $1,050

NUMBER OF CARDS: 1

CURRENT APRS
PURCHASES: 0.00%
BALANCE TRANSFER: 0.00%

WREWADGP

Baa Here
Case 1:21-cv-00532-SAG Document 1-2 Filed 03/02/21 Page 4 of 4
Important information about your M&T Visa Credit Card with Rewards.

 

INTEREST RATES AND INTEREST CHARGES ‘

Annual Percentage Rate
(APR) for Purchases

 

0,
0.00 Yo Introductory APR for the first 12 billing cycles from account opening. After that
the APR will be 18.24% and will vary with the market based on the Prime Rate.

APR for Balance Transfers 0.00% Introductory APR for the first 12 billing cycles fram account opening. After that the
APR will be 18.24% and will vary with the market based on the Prime Rate. :

 

 

 

 

APR for Cash Advances 22.24%
This APR will vary with the market based on the Prime Rate.
APR for Overdraft Advances 22.24% :
This APR will vary with the market based on the Prime Rate.
Penalty APR and 24.99%
When it Applies This APR may be applied to your account if your account is past due 60 days.

 

How Long Will the Penalty APR Apply? If your APRs are increased, the Penalty APR will apply
until you make 6 consecutive minimum payments when due.

 

Paying Interest Your due date is at least 25 days efter the close of each billing cycle, We will not charge yau any
interest on purchases if you pay your entire bafance by the due date each manth, We will begin
charging interest on balance transfers, cash advances and overdraft advances on the transaction date.

 

 

For Credit Card Tips ; To learn more about factors to consider when applying for or using a credit card, visit the
From the Consumer Financial website of the Consumer Financial Protection Bureau at

Protection Bureau http:/Awww.consumerfinance.gov/learnmore.

FEES

 

Transaction Fees Balance Transfer | 4% of each balance transfer (minimum $10}
Cash Advance | 3% of each transaction (minimum $10)
Overdraft Transfer | $12.50 for each transaction, but charged no more than once per day
Foreign Transaction | 3% of each transaction in U.S. dollars

 

Penalty Fees Late Payment | Up to $35
Unpaid Convenience Checks | Up to $25
Returned Payment | Up to $25

How We Will Calculate Your Balance: We use a method called “average daily balance (including new transactions})." See below and your
credit card agreement for more detalls.

Loss of Introductory APR: We may end your Introductory APR and apply the Penalty APR to your purchases and balance transfers if you are
more than 60 days late.

Billing Rights: Information on your rights to dispute transactions and how to exercise those rights is provided in your credit card agreement.

 

 

 

Daily Periodic Rates and Corresponding Annual Percentage Rates of interest:

Purchases: .vvvUU% introductory Lally Periodic {U.00% corrésponding Annual Fefcentage Kate) for tiie tirst 12 bitling cyctes fram account
opening. The regular Daily Periodic Rate is 049973% (18.24% corresponding Annual Percentage Rate). ,

Balance Transfers: .00000% introductory Daily Periodic Rate (0.00% carresponding Annual Percentage Rate) for the first 12 billing cycles
from account opening. The regular Daily Periodic Rate Is .049973% (18,24% corresponding Annual Percentage Rate).

Cash Advances: .060932% Daily Periodic Rate (22.24% corresponding Annual Percentage Rate).
Penalty Rate: .068466% Daily Periodic Rate (24.99% corresponding Annual Percentage Rate).
Overdraft: .060932% Daily Perindic Rate {22.24% corresponding Annual Percentage Rate).

Purchase Margin: 14.99%

The above Disclosures and Terms are required by law and are part of your credit card agreement with M&T Bank. These Disclosures and
Terms destribe the interest and fees you agree to pay under Your Account. You have recelved additional terms with these Disclosures
and Terms. “Agreement” means these Disclosures and Terms and the additional terms that together compromise Your

“Agreement.” By applying for or using the Card, you agree to these terms.

We will not process any balance transfer you requested if you call 1-866-279-0888 and withdraw your balance transfer request within
10 days after the date these Disclosures and Terms were malted to you.

New York residents may contact the New York State Department of Financial Services by telephone at 1-677-226-5697 or visit its website,
www.dis.ny.gov, for free information on comparative credit card rates, fees and grace periods.

mtb.cam "You must have sufficient ceedit available on your MAT Visa Credit Card Account to be covered by overdraft protection. Additional fees may apply to your use of overdraft services,
please see your credit card agreement and deposit account agreement for datalls. "Covers U.S. issued cards only, Visa Zero Liability policy does not apply to ATM transactions of FIN transactions
nat processed by Visa, May not apply in other situations based on factors such as gross negligence of fraud, delay In reporting unauthorized use, investigation and verification of claim aad
account standing and history, You must notify us Immediately of any unauthorized use and transaction at issue must be pasted to your account before provisional credit may be issued. See your
credit card agreement for more details. O2018 M&T Bank, Member FDIC. 7274V5-R1 (1/78)

 

 
